  Case 13-19215         Doc 62     Filed 10/02/18 Entered 10/02/18 14:42:27              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-19215
         Amanda Parks

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/06/2013.

         2) The plan was confirmed on 08/19/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/21/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/27/2018.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $42,008.00.

         10) Amount of unsecured claims discharged without payment: $124,583.43.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-19215            Doc 62        Filed 10/02/18 Entered 10/02/18 14:42:27                     Desc Main
                                           Document Page 2 of 4



Receipts:

         Total paid by or on behalf of the debtor                  $34,804.59
         Less amount refunded to debtor                                 $4.22

NET RECEIPTS:                                                                                        $34,800.37


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                      $3,491.00
    Court Costs                                                                    $0.00
    Trustee Expenses & Compensation                                            $1,546.55
    Other                                                                          $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                      $5,037.55

Attorney fees paid and disclosed by debtor:                          $9.00


Scheduled Creditors:
Creditor                                            Claim         Claim            Claim       Principal       Int.
Name                                      Class   Scheduled      Asserted         Allowed        Paid         Paid
Billlmelater                          Unsecured      1,039.00            NA              NA            0.00        0.00
CAPITAL ONE AUTO FINANCE              Secured       23,805.00     23,454.19        23,454.19     23,454.19    2,081.48
CHLD/CBNA                             Unsecured         452.00           NA              NA            0.00        0.00
DIRECTV                               Unsecured         305.00           NA              NA            0.00        0.00
DISCOVER BANK                         Unsecured      1,316.00       1,316.62        1,316.62        293.65         0.00
Elmhurst Emergency Med Srvs           Unsecured         118.00           NA              NA            0.00        0.00
EPMG                                  Unsecured         457.00           NA              NA            0.00        0.00
ILLINOIS BELL TELEPHONE CO            Unsecured            NA         183.21          183.21          40.86        0.00
ISAC                                  Unsecured            NA     55,865.73        55,865.73           0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC         Unsecured         516.00        516.78          516.78        115.26         0.00
LVNV FUNDING                          Unsecured            NA       1,602.09        1,602.09        357.31         0.00
Malcolm S. Gerald & Associates, Inc   Unsecured         631.19           NA              NA            0.00        0.00
MEDICAL BUSINESS BUREAU               Unsecured         118.00           NA              NA            0.00        0.00
PRA RECEIVABLES MGMT                  Unsecured         373.00        408.75          408.75          91.16        0.00
PRA RECEIVABLES MGMT                  Unsecured         632.00        632.71          632.71        141.11         0.00
PRA RECEIVABLES MGMT                  Unsecured         947.00        947.93          947.93        211.42         0.00
PRA RECEIVABLES MGMT                  Unsecured      1,002.00       5,716.12        5,716.12      1,274.87         0.00
QUANTUM3 GROUP LLC                    Unsecured         462.00        462.09          462.09        103.06         0.00
QUANTUM3 GROUP LLC                    Unsecured         755.00        772.11          772.11        172.20         0.00
SALLIE MAE                            Unsecured     13,481.00            NA              NA            0.00        0.00
SALLIE MAE                            Unsecured      9,324.00            NA              NA            0.00        0.00
SALLIE MAE                            Unsecured      7,958.00            NA              NA            0.00        0.00
SALLIE MAE                            Unsecured      6,736.00            NA              NA            0.00        0.00
SALLIE MAE                            Unsecured      5,970.00            NA              NA            0.00        0.00
SALLIE MAE                            Unsecured      5,969.00            NA              NA            0.00        0.00
SALLIE MAE                            Unsecured      3,098.00            NA              NA            0.00        0.00
SALLIE MAE                            Unsecured      1,600.00            NA              NA            0.00        0.00
SALLIE MAE                            Unsecured      1,504.00            NA              NA            0.00        0.00
SEARS PREMIER MASTER CARD             Unsecured         100.00           NA              NA            0.00        0.00
The Children's Place                  Unsecured         100.00           NA              NA            0.00        0.00
WELLS FARGO                           Secured       87,168.00     86,267.28        87,188.44           0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-19215     Doc 62     Filed 10/02/18 Entered 10/02/18 14:42:27                 Desc Main
                                 Document Page 3 of 4



Scheduled Creditors:
Creditor                                  Claim       Claim         Claim        Principal      Int.
Name                            Class   Scheduled    Asserted      Allowed         Paid         Paid
WELLS FARGO                 Secured             NA      1,441.25      1,426.25      1,426.25        0.00


Summary of Disbursements to Creditors:
                                                       Claim           Principal               Interest
                                                     Allowed               Paid                   Paid
Secured Payments:
      Mortgage Ongoing                           $87,188.44              $0.00                 $0.00
      Mortgage Arrearage                          $1,426.25          $1,426.25                 $0.00
      Debt Secured by Vehicle                    $23,454.19         $23,454.19             $2,081.48
      All Other Secured                               $0.00              $0.00                 $0.00
TOTAL SECURED:                                  $112,068.88         $24,880.44             $2,081.48

Priority Unsecured Payments:
       Domestic Support Arrearage                      $0.00                $0.00               $0.00
       Domestic Support Ongoing                        $0.00                $0.00               $0.00
       All Other Priority                              $0.00                $0.00               $0.00
TOTAL PRIORITY:                                        $0.00                $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                      $68,424.14           $2,800.90                 $0.00


Disbursements:

       Expenses of Administration                      $5,037.55
       Disbursements to Creditors                     $29,762.82

TOTAL DISBURSEMENTS :                                                                 $34,800.37




UST Form 101-13-FR-S (09/01/2009)
  Case 13-19215         Doc 62      Filed 10/02/18 Entered 10/02/18 14:42:27                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
